UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-2439


In Re:   TYRONE HURT,

                Petitioner.




                 On Petition for Writ of Mandamus.
                          (8:12-mc-00512)


Submitted:   March 6, 2014                  Decided:   March 13, 2014


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Tyrone Hurt, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Tyrone Hurt petitions for a writ of mandamus, seeking

the   “elimination     and     abolishment”      of   a   prefiling      injunction

imposed by the district court.             We deny the petition.

            Mandamus      is     a    drastic   remedy    to    be    used   only    in

extraordinary circumstances.             Kerr v. United States Dist. Court,

426 U.S. 394, 402 (1976); United States v. Moussaoui, 333 F.3d
509, 516-17 (4th Cir. 2003).               Mandamus is available only when

the petitioner has a clear right to the relief sought, In re

First Fed. Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th Cir. 1988),

and may not be used as a substitute for appeal.                      In re Lockheed

Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007).

            The    relief      Hurt     seeks   is    unavailable       by     way   of

mandamus.     Accordingly, while we grant leave to proceed in forma

pauperis,   we     deny    the       petition   for   writ     of    mandamus.       We

dispense    with    oral       argument     because      the    facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                     PETITION DENIED




                                           2